DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christopher R. Davis, Reg. No. 71616 on 6/17/2021 and 6/18/2021.
The application has been amended as follows: 
Claims 32 and 35 are cancelled.
Claims 1, 8 and 15 are currently amended herein.

1. (Currently amended) A non-transitory machine-readable medium storing a program executable by at least one processing unit of a device, the program comprising sets of instructions for:
operating an application on the device;
operating a web server on the device;
operating an application programming interface (API) proxy on the device;
operating an javascript (JS) API proxy on the device;

in response to the first request, sending, by the application, a request for static data associated with the visualization of data to the web server;
retrieving, by the web server, static data for generating the page from the storage of a computing system;
storing, by the web server, the static data in a local storage of the device;
sending, by the web server, the static data to the application;
sending, by the application, a request for a visualization definition to the API proxy;
sending, by the API proxy, the request for the visualization definition to the computing system;
storing, by the API proxy, the visualization definition received from the computing system in the local storage of the device;
sending, by the API proxy, the visualization definition to the application;
sending, by the application, a set of queries included in the visualization definition to the JS API proxy to request for data for the visualization;
sending, by the JS API proxy, the set of queries to the computing system;
storing, by the JS API proxy, the data for the visualization received from the computing system in the local storage of the device;
sending, by the JS API proxy, the data for the visualization to the application;
generating, by the application, the page based on the static data retrieved from the storage of the computing system;

receiving, by the application, a second request for the visualization of the data;
in response to the second request, determining that the device is unable to communicate with the computing system;
in response to the determining that the device is unable to communicate with the computing system:
retrieving, by the web server, the static data stored in the local storage of the device;
retrieving, by the API proxy, the visualization definition stored in the local storage of the device;
retrieving, by the JS API proxy, the data for the visualization stored in the local storage of the device; and
generating, by the application, the visualization and the page based on the data for the visualization and the static data retrieved from the local storage of the device; and
in response to a determination that the device is able to communicate with the computing system:
retrieving version information of the static data in the storage of the computing system from the computing system;
in response to a determination that version information of the static data stored in the local storage of the device is different from the version information of the static data retrieved from the storage of the computing system, retrieving a latest version of the static data from the computing device; and
storing the latest version of the static data retrieved from the computing system in the local storage of the device.

8. (Currently amended) For a device, a method comprising:
receiving, by an application operating on the device, a first request for a visualization of data on a page of the application;
in response to the first request, sending, by the application operating on the device, a request for static data associated with the visualization of data to a web server operating on the device;
retrieving, by the web server operating on the device, static data for generating the page from the storage of a computing system;
storing, by the web server operating on the device, the static data in a local storage of the device;
sending, by the web server operating on the device, the static data to the application;
sending, by the application operating on the device, a request for a visualization definition to an API proxy operating on the device;
sending, by the API proxy operating on the device, the request for the visualization definition to the computing system;
storing, by the API proxy operating on the device, the visualization definition received from the computing system in the local storage of the device;

sending, by the application operating on the device, a set of queries included in the visualization definition to a JS API proxy operating on the device to request for data for the visualization;
sending, by the JS API proxy operating on the device, the set of queries to the computing system;
storing, by the JS API proxy operating on the device, the data for the visualization received from the computing system in the local storage of the device;
sending, by the JS API proxy operating on the device, the data for the visualization to the application;
generating, by the application operating on the device, the page based on the static data retrieved from the storage of the computing system;
generating, by the application operating on the device, the visualization based on the data retrieved from the storage of the computing system;
receiving, by the application operating on the device, a second request for the visualization of the data;
in response to the second request, determining that the device is unable to communicate with the computing system;
in response to the determining that the device is unable to communicate with the computing system:
retrieving, by the web server operating on the device, the static data stored in the local storage of the device;

retrieving, by the JS API proxy operating on the device, the data for the visualization stored in the local storage of the device; and
generating, by the application operating on the device, the visualization and the page based on the data for the visualization and the static data retrieved from the local storage of the device; and 
in response to a determination that the device is able to communicate with the computing system:
retrieving version information of the static data in the storage of the computing system from the computing system;
in response to a determination that version information of the static data stored in the local storage of the device is different from the version information of the static data retrieved from the storage of the computing system, retrieving a latest version of the static data from the computing device; and
storing the latest version of the static data retrieved from the computing system in the local storage of the device.
 
15. (Currently amended) A system comprising:
a local storage;
a set of processing units; and

operate an application;
operate a web server;
operate an application programming interface (API) proxy;
operate an javascript (JS) API proxy;
receive, by the application, a first request for a visualization of data on a page of the application;
in response to the first request, send, by the application, a request for static data associated with the visualization of data to the web server;
retrieve, by the web server, static data for generating the page from the storage of a computing system;
store, by the web server, the static data in [[a]] the local storage of the system;
send, by the web server, the static data to the application;
send, by the application, a request for a visualization definition to the API proxy;
send, by the API proxy, the request for the visualization definition to the computing system;
store, by the API proxy, the visualization definition received from the computing system in the local storage of the system;
send, by the API proxy, the visualization definition to the application;

send, by the JS API proxy, the set of queries to the computing system;
store, by the JS API proxy, the data for the visualization received from the computing system in the local storage of the system;
send, by the JS API proxy, the data for the visualization to the application;
generate, by the application, the page based on the static data retrieved from the storage of the computing system;
generate, by the application, the visualization based on the data retrieved from the storage of the computing system;
receive a second request for the visualization of the data;
in response to the second request, determine that the system is unable to communicate with the computing system;
in response to the determining that the system is unable to communicate with the computing system: 
retrieve, by the web server, the static data stored in the local storage of the system;
retrieve, by the API proxy, the visualization definition stored in the local storage of the system;
retrieve, by the JS API proxy, the data for the visualization stored in the local storage of the system; and
system; and
in response to a determination that the system is able to communicate with the computing system:
retrieve version information of the static data in the storage of the computing system from the computing system;
in response to a determination that version information of the static data stored in the local storage of the system is different from the version information of the static data retrieved from the storage of the computing system, retrieving a latest version of the static data from the computing device; and
storing the latest version of the static data retrieved from the computing system in the local storage of the system.
 
Response to Amendment
Claims 1-2, 8-9, 15-16, 24-31, 33-34 and 36-37 are pending in this application.
Claim objections on claims 24-29 are withdrawn.
Claim rejections 35 U.S.C. 112(b) on claims 6-7, 13-16, 18, 20 and 28-29 are withdrawn.
Claim rejections 35 U.S.C. 103 on claims 1-2, 4, 6-9, 11, 13-16, 18, 20 and 24-29 are withdrawn.
Claims 1-2, 8-9, 15-16, 24-31, 33-34 and 36-37 are allowed in this Office Action (Renumber as 1-18).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1, 8 and 15 in the instant application is the prior arts of record does not teach “operating a web server on the device; operating an application programming interface (API) proxy on the device; receiving, by the application, a first request for a visualization of data on a page of the application; in response to the first request, sending, by the application, a request for static data associated with the visualization of data to the web server; retrieving, by the web server, static data for generating the page from the storage of a computing system” and “sending, by the API proxy, the request for the visualization definition to the computing system.” 
The closest found prior art is Javed et al. (U.S. Publication Number 2016/0094497, hereafter referred to as “Javed”). Javed discloses that “A system, method, and computer program product for building JavaScript Object Notation (JSON) message relationships for offline operation of an enterprise application is presented. The claimed embodiments address the problem of mobile application behavior during periods of limited access to backend application services and data. More specifically, some embodiments are directed to approaches for capturing request and response information communicated between a client device and application server when connected by a network, and storing respective relationships using the captured information.” (abstract) and “Given these and other capabilities of UI driver 208, external systems 102 can send service requests in the form of JSON messages (e.g., JSON 1) to the service proxy 215.  The service proxy 215 can also process responses to those service requests from backend system 116 and forward responses in the form of JSON messages (e.g., JSON response 2061) back to the external systems 102.” ([0038] and Fig. 2A). In fact, Javed teaches operating an application and javascript (JS) API proxy on the same device. However, Javed does not teach that operating a web server and application programming interface (API) proxy on the same device, neither retrieving, by the web server, static data for generating the page from the storage of a computing system, nor sending, by the API proxy, the request for the visualization definition to the computing system as claimed.
Claims 2, 9, 16, 24-31, 33-34 and 36-37 depend from claims 1, 8 and 15 are allowable for the same reason as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162                    

June 19, 2021